Citation Nr: 1111244	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  02-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an organic brain syndrome.

2.  Entitlement to an increased evaluation for a left hip disability, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for right hip pain, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to service connection for an organic brain syndrome is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  Prior to March 10, 2009, the Veteran's left hip disability, residuals of a left total hip arthroplasty, is productive of moderately severe residual weakness, pain and limitation of motion.  

2.  From March 10, 2009, the Veteran's left hip disability is manifested by markedly severe pain, weakness and limitation of motion.  The Veteran does not require the use of crutches for ambulation.  The residuals are not manifested by unfavorable ankylosis of the left hip, flail joint of the left hip, or impairment of the femur with a fracture of the shaft or anatomical neck with nonunion with loose motion.

3.  The Veteran's right hip disability is manifested by objective evidence of limitation of motion, with pain, and subjective evidence of pain.  The Veteran's right hip disability is not manifested by thigh extension limited to 30 degrees, limitation of abduction, all motion lost beyond 10 degrees, or malunion of the right femur.  

4.  The Veteran's service-connected disabilities are as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment from May 5, 2005.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for service-connected left hip disability, prior to March 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.6, 4.7, 4.71, 4.71a, Diagnostic Code 5054 (2010).

2.  The criteria for a disability rating of 70 percent from March 10, 2009, for service-connected left hip disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5054.

3.  The criteria for a disability rating in excess of 10 percent for right hip pain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.71, 4.71a, Diagnostic Code 5003, 5019, 5252, 5253, 5255 (2010).

4.  The criteria for an award of TDIU, from May 5, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from July 1975 to April 1977.  He suffered injuries to his right leg in a motor vehicle accident (MVA) in December 1975.  He suffered a fracture of the right femur and right tibia.  He was hospitalized for treatment and rehabilitation until April 1976.  

The Veteran was evaluated for complaints of left hip pain in December 1976.  He was diagnosed with a congenital disorder of the left hip, coxa plana deformity.  He was subsequently discharged from service as a result of the disability in April 1977.

The Veteran was granted service connection for residuals of a fracture of the right femur and residuals of a fracture of the right tibia in October 1977.  He was awarded a noncompensable disability rating for each disability.

The Board granted service connection for a left hip disorder in July 1992.  The AOJ issued a rating decision to implement that determination in August 1992.  Service connection was established as of July 30, 1987, along with a 10 percent rating.

The Veteran's left hip disability rating was increased by way of a rating decision dated in March 1993.  Evidence added to the record reflected that the Veteran underwent an osteotomy of the left hip in August 1989.  This was followed by a left hip total arthroplasty in November 1990.  The Veteran's disability rating was increased to 30 percent from August 15, 1989.  A 100 percent rating was assigned for the mandatory period from October 31, 1990.  The Veteran was assigned a 50 percent rating effective from January 1, 1992.  The 50 percent rating has remained in effect since that time.

The Veteran sought an increased rating for his left hip disability, and service connection for a right hip disability, as secondary to the left hip, in September 1997.  He was afforded a VA examination in December 1998.  The Veteran related that he experienced pain and stiffness in both hips, with his right being worse than the left.  The examiner noted that the Veteran was in chronic pain and "knows how to live with this problem."  The Veteran was noted to use a cane and walked with a right limp.  The Veteran had a range of motion for the right hip of flexion to 100 degrees, abduction to 30 degrees with pain.  He also had pain with internal rotation and external rotation.  The Veteran had external rotation to 40 degrees with both hips.  The Veteran had flexion to 120 degrees with the left hip.  X-rays of the right hip did not show any gross bone abnormality.  The examiner provided a diagnosis of chronic right hip and said that it was directly related to the Veteran's service-connected left hip disability.

The AOJ denied an increased rating for the Veteran's left hip disability in March 1999.  The Veteran was granted service connection for right hip pain.  The disability was rated as analogous to an impairment of the femur under Diagnostic Code 5255.  

The Veteran submitted his current claim for increased ratings for his hip disabilities in March 2000.  He also submitted a claim for a TDIU rating at that time.  The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, wherein he reported he became too disabled to work in 1991.  He did not list his employer.  He said he had not tried to obtain other employment.  The Veteran said he was a high school graduate and had not had any additional training since he became too disabled to work.

The Board notes that the Veteran submitted a VA Form 22-1990V, Application for Program of Education or Training, in September 1977.  He reported that he had completed the 10th grade but obtained a General Educational Development (GED) certificate.  

The Veteran submitted an outpatient treatment entry from the Mental Health Clinic (MHC) dated in October 2000.  The note was completed by Dr. B., a psychiatrist.  He noted that the Veteran had been totally disabled from work for 10 years.  He said the Veteran's hip could account for that.  He said the Veteran also had the symptoms of organic brain disorder, secondary to a closed head injury incurred in service.  He said he did not believe the Veteran was employable "or will ever become so."

The Veteran was afforded a VA examination in July 2001.  The Veteran's history of the MVA in service and subsequent evaluation and treatment for his left hip was noted.  The Veteran reported that his pain was greater in his left hip than his right.  The pain was an 8 at the time of the examination and a 4 in the right hip.  He also reported weakness, primarily in his left leg, and stiffness in the hips in the morning and with damp weather.  He also said he experienced occasional swelling.  The Veteran said his legs would give way if he stands or sits for too long.  It was noted that he was issued a hand held shower and a bath seat to assist him in the shower.  He denied periods of flare-up because he said his condition was chronic and constant.  He said if he walked more than three blocks or sat for too long and in certain weather, his pain would go over a 10.  He said he had used a cane to assist in ambulation and had been unemployed since 1989.  He said he was in receipt of Social Security Administration (SSA) disability benefits.  The Veteran reported he would occasionally drive a car and would walk out to his mailbox.  Other than that, he said his life was very sedentary.

On physical examination the examiner did note the use of a cane by the Veteran.  He said the Veteran had a very antalgic, slow gait.  He said the Veteran would swing his left leg in an outward motion.  The examiner also said there was atrophy in the left lower extremity and strength was reduced by approximately one-half.  He also said there was weakness in the left lower extremity.  The examiner said there was decreased strength in the hip flexors, knee flexors, extensors and foot dorsiflexors and plantar flexors in the left leg.  He said tone was increased and atrophy was noted and that there was a clonus (muscle spasm) on motion.  There was also guarding of movement and pain on motion.  

The examiner said the Veteran had 90 degrees of flexion for both hips while seated.  In a reclining posture, the Veteran had flexion to 30 degrees, limited by pain, and abduction to 30 degrees for the right hip.  For the right hip the examiner reported the Veteran had extension to 20 degrees, adduction to 25 degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  In regard to the left hip the Veteran had 20 degrees of flexion and 20 degrees of abduction.  He also had adduction to 0 (zero) degrees, external rotation to 40 degrees and internal rotation to 20 degrees.  The examiner said that the normal range of motion for the hip was:  125 degrees of flexion, 30 degrees of extension, 25 degrees adduction, 45 degrees abduction, 60 degrees external rotation and 40 degrees internal rotation.  

The examiner said that a tomogram of the left iliac crest demonstrated previous surgical changes of the lateral aspect of the left iliac crest and prosthetic implant in the left hip.  An x-ray of the right hip showed no conclusive bone abnormality.  The diagnoses were left hip, status post total left hip replacement with postoperative incisional pain, congenital hip dysplasia of the left hip with lower left extremity dystrophy, right hip fracture [sic], right femur well healed, and trochanteric bursitis of the right hip.

VA treatment records for the period from 1998 to 2001 mainly relate to counseling and therapy provided to the Veteran and his significant other.

The Veteran's claim for an increased rating was denied in September 2001.  However, the AOJ changed the diagnostic code used to evaluate the Veteran's right hip disability to 5019.  This diagnostic code is used to evaluate disabilities involving bursitis in joints.

The Veteran disagreed with the denial of his claim in October 2001.  He perfected his appeal in May 2002 and his case was forwarded to the Board.

The Board sought to develop additional evidence in the case, in keeping with practices in place at the time, in June 2003.  The Veteran was advised of this action that same month.

The Board remanded the case to the AOJ in August 2003.  Evidence developed at that time consisted of records from the SSA.  The administrative decision granting benefits was not included; however, a disability determination sheet reflected that the Veteran's primary disability was status-post Chiari osteotomy and his secondary disability was status-post total hip arthroplasty.  The form was issued as a continuance of the Veteran's disabled status in 1995.  It showed that he was considered to be disabled as of August 1989.  It appears VA records for the period from July 1989 to June 1994 were used to support the SSA decision.  

Also obtained were VA treatment records for the period from August 2001 to April 2003.  The Veteran was seen in the orthopedic clinic on several occasions during that period.  In August 2001 he was noted to use a cane.  He walked with a very marked limp with complaints of pain in the left side of his pelvis and hip.  The examiner said that, during gait, the left hip stayed markedly adducted and the Veteran had very little flexion or motion of the hip.  In November 2001 the Veteran said he had never been pain-free since his surgery and that the pain had gotten worse in the last several years.  The Veteran was noted to have diminished flexion.  He reported pain in his groin with any range of motion of his hip.  He said that pain was independent from the pain he felt up higher over his iliac crest.  The examiner said the Veteran's motion was limited in all directions secondary to pain and spasm.  The Veteran was seen in March 2002 where the results of a bone scan from January 2002 were discussed.  The examiner said the scan showed no evidence to support any active bone process in the left hip.  The Veteran was able to sit comfortably on the examination table.  The examiner said the Veteran had a noticeable antalgic gait with the left hip.  He said the Veteran had pain with passive internal and external rotation at the groin while sitting.  

The Veteran was seen again in April 2003.  The Veteran reported that his left hip still ached and hurt.  His significant other said that the Veteran was stiff and sore with aching with cool and rainy weather.  On examination the Veteran was said to have what the examiner said was "normal" flexion of 90 degrees, abduction of 40 degrees, adduction of 25 degrees and internal rotation of approximately 10 degrees and external rotation of 30 degrees with the right hip.  The left hip had flexion to 45 degrees.  The examiner said the Veteran kept his cane under his left calf to help pull his leg up, keeping his heel on the examination table.  He said the Veteran could abduct approximately 10 degrees with his heel on the table.  The examiner said the Veteran obtained the sitting position easily and sat with 90 degrees of hip flexion without obvious discomfort.  There was no clonus.  The examiner also said that, as the Veteran held his knees extended for examination of pulses, both quadriceps exhibited good strength.  The examiner said that he felt the Veteran was functioning well.

The Veteran submitted a copy of his original SSA benefits award letter that was dated in June 1991.  The letter said he was found to be disabled as of August 1989 and, under SSA rules, entitled to monthly benefits beginning in February 1990.  

The Veteran was afforded several VA examinations in May 2005.  At an examination relating to his spine disability, the Veteran reported that he had fallen on seven occasions in the last six months.  At another examination related to evaluating his organic brain syndrome, there were findings of atrophy of the proximal muscles of the left lower extremity, strength was said to be reduced, 4/5 in the extensors/flexors.  The atrophy and weakness were said to be mild.  The examiner said there was hemiparesis on the left side.  He said that the atrophy was also related to disuse as the Veteran was reported to be very sedentary.  

On examination of the hips, the examiner noted the results of prior VA examinations.  Prior x-rays and the bone scan were also noted in the report.  The results of the April 2003 outpatient orthopedic clinic visit were noted.  The Veteran complained of constant pain in the left hip with a rating of 6 at rest and a 9 with weight bearing.  He reported a pain level of 2 at rest and 5 to 6 with weight bearing for the right hip.  He said he had chronic weakness in the left leg and stiffness in both hips.  He said he had reduced endurance and fatigability and could only walk one block with his cane.  

The examiner tested the Veteran's range of motion for both hips for both active and passive motion, with the results unchanged for both.  The right hip had flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  In regard to the left hip the Veteran had flexion to 55 degrees, extension to 10 degrees, adduction to 20 degrees, abduction to 20 degrees, external rotation to 55 degrees, and internal rotation to 40 degrees.  The examiner said the Veteran had hip flexion to 90 degrees when sitting.  He also said the Veteran had pain throughout all motions of the left hip and that motion was limited due to pain and spasm.  He said there was marked atrophy of the left thigh and calf.  

The diagnoses were status-post total replacement, left hip, with postoperative incisional pain, congenital hip dysplasia, left hip with lower extremity dystrophy, old fracture of the right mid-shaft femur and distal tibia, well healed, and trochanteric bursitis of the right hip.  The examiner addressed the occupational impact of the Veteran's disabilities.  He said, primarily due to the left hip condition, the Veteran was limited to very sedentary occupational activities with no prolonged weight bearing, no climbing or repeated squatting.  He said the Veteran would be capable of sustaining sedentary gainful employment.  The examiner added that the right hip condition had little effect on the Veteran's employment.

Additional VA records for the period from September 2003 to August 2005 do not reflect treatment related to either hip disability.  

The Veteran's spouse submitted a statement in support of his claim in June 2007.  She said she had known the Veteran since 1996.  She said there had been a gradual decline in the Veteran's ability to take care of himself.  She also said this included his physical capacity and mental facilities.  The Veteran's spouse said she had to help him with his personal hygiene and that he could not sit for long periods of time.  She ensured that he went to his medical appointments, followed treatments and gave him his daily medication dosage.  She said the Veteran was requesting to be rated at 100 percent because he could not physically or mentally maintain a normal lifestyle much less work of any kind.  

The Veteran also submitted a VA Form 21-8940 that contained updated information reflecting that he last worked in August 1989.  He listed his employer but not years of employment.  The Board notes that the SSA records show his employment with the same employer from 1977 to 1989.  He also indicated that he had completed high school by obtaining a GED certificate.  

In February 2008 the Veteran submitted a copy of a VA MHC note dated in June 2007.  The VA psychiatrist, Dr. S., said that, due to the Veteran's physical disabilities and his dementia secondary to head trauma, he was not employable now or into the foreseeable future.  

The Board remanded the Veteran's case for additional development in November 2008.  The Veteran was afforded a VA examination to evaluate his hip disabilities in March 2009.  The examiner said the Veteran complained of persistent and worsening pain since his last examination.  He arrived in a wheelchair and required two people to assist him to the examination table.  The Veteran said he had bilateral hip pain with the left worse than the right.  He said the pain was a constant 7 on a daily basis and would go to a 9 that would last 4 to 6 hours until he used either pain medication or heat.  He said this happened at least 12 to 15 times a month.  He said that cold weather, rain, and snow aggravated his pain.  The Veteran said he could not sit longer than 30 minutes.  The Veteran had to constantly shift to avoid putting pressure on the left side while sitting.  He would shift his weight to the right hip when standing.  The Veteran said he had to use his cane constantly and could go only 6-10 feet.  The Veteran said they lived in a very small home but that he would have to stop and rest before even getting to the bathroom.  He would be able to use the toilet but would require assistance.  His wife said that the Veteran would not be able to get out of bed on many mornings until she gave him pain medication and heat.  He said he was now easily fatigued and he had lack of endurance, even in his small home.

The examiner said the Veteran did not have a wheelchair but must use a cane.  The examiner noted that the Veteran said that approximately four years ago he would walk to get the mail and feed his dogs.  He was fairly sedentary now and required help with dressing, shaving, and bathing.  He still showered with his hand held shower on a chair.  He did not get out except for appointments.  His wife said it was a major undertaking to even get him into a vehicle.  The examiner noted a review of the records showed that the Veteran had not had any orthopedic consults or surgical consultations in the last four years.  

The examiner said the Veteran was unable to walk with his cane to the examination room and required the wheelchair.  He said the Veteran required the use of the cane and assistance to move about in the examination room independently with functional limitation.  The examiner said there was impairment with ambulation with the gait being antalgic [sic] with a shift toward the right side upon walking.  The examiner said the Veteran required a two person assist to get onto the examination table.  He said the movement was unsteady and indicated a less than normal flexible right [sic] hip joint, and weak iliopsoas and quadriceps muscle, compared to the right.  

The Veteran had a range of motion of flexion to 90 degrees, extension to 20 degrees, adduction to 20 degrees, abduction to 20 degrees, external rotation to 30 degrees and internal rotation to 20 degrees for the right hip.  The left hip range of motion was measured with flexion to 40 degrees, extension to 5 degrees, adduction to 5 degrees, abduction to 15 degrees, external rotation to 20 degrees and internal rotation to 5 degrees.  The examiner said that there was pain with bilateral passive internal and external rotation at the end point with the left worse than the right.  He said the Veteran tolerated the testing without guarding.  There was endpoint stiffness with external rotation more than internal.  There was also pain at the endpoint of abduction and pain with adduction.  The examiner said there was moderate pain with flexion and extension.  He said the Veteran could sit with the left leg at 90 degrees but was constantly shifting weight and rolling to the right hip.  

The examiner said that he could not express an opinion of additional limitation by pain, fatigue, weakness, or lack of endurance due to repetitive use during or not during a flare-up without resorting to mere speculation.  The examiner said the examination findings were based on a minimum of three repetitions of range of motion.  The examiner's diagnoses were bilateral degenerative joint disease (DJD) of the hips with the left greater than the right.  

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In cases involving an increased rating, if the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Hip Rating

The Veteran's post-operative residuals of left total hip arthroplasty has been rated as 50 percent disabling under Diagnostic Code 5054, following a period during which he received a total evaluation.  Diagnostic Code 5054 provides a 100 percent rating for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  38 C.F.R. § 4.71a (2010).  A 30 percent disability rating is the minimal post-surgical rating for a disability involving a hip replacement.  A 50 percent rating is warranted with moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is for consideration where there are symptoms of markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 90 percent rating may be assigned following implantation of prosthesis, with painful motion or weakness such as to require the use of crutches.  Id.

The Board notes that the terms "markedly severe" and "moderately severe" in the criteria for the 50 percent and 70 percent ratings under Diagnostic Code 5054 are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just as contemplated by law.  38 C.F.R. § 4.6 (2010).

Range of motion for the hip joint is measured by flexion and abduction.  A full range of flexion is 0 to 120 degrees and a full range of abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010).

The Veteran's residuals of a left hip replacement have been rated at 50 percent following the mandatory 100 percent rating period.  A review of the evidence of record does demonstrate an increase in the disability during the pendency of the current appeal; however, the increase does not extend throughout the entire period.  The Veteran's disability, as manifested by examination reports in 2001 and 2005 and VA treatment records through 2005, as well as his lay statements, are consistent with his assigned 50 percent rating.  There is objective evidence of pain as well as the Veteran's subjective complaints of pain.  His range of motion of the left hip varied some but not with a notable decrease.  His left leg weakness also remained somewhat consistent during that time.  In short, the symptoms identified and complained of were not consistent with a finding of markedly severe disability.  As provided for in the rating criteria, the Veteran's symptoms represented moderately severe residuals of weakness, pain and limitation of motion.

The examination results of March 10, 2009, represent a notable change in objective findings as well as an increase in subjective symptoms.  The Veteran still used a cane but required a wheelchair to maneuver to the examination room.  For the first time he required the assistance of others to get up from the wheelchair and get on the examination table.  He was able to sit on the examination table as at previous examinations and outpatient visits but was noticeably unable to sit for any period of time on the left side and was constantly shifting his position.  He could only walk 6 to 10 feet with his cane.  On previous examinations he could walk several blocks, then down to a block.  This change was a shift in his ability to walk before becoming too fatigued.  He required help with several activities of daily living.  He lived in a small house but still required rest periods in getting about in the house.

Although flexion and abduction are the two ranges of motion listed in Plate II, the objective measurements for the Veteran's left hip range of motion showed a reduction in all planes measured when compared to the May 2005 examination, with some having a significant reduction.  His flexion was reduced to one-third of normal and his abduction was also reduced to one-third of normal.  The examiner did not question the validity of the Veteran's inability to move around in the examination room.  He also did not question the results of the range-of-motion testing.  The examiner did note that the Veteran had not had any outpatient surgical or orthopedic clinic appointments in the last several years.

The Board finds that the evidence of record establishes that the Veteran's left hip disability satisfies the criteria for a 70 percent rating as of March 10, 2009.  The evidence establishes that his pain, weakness, and limitation of motion can be characterized as markedly severe at that time but not before.  The prior examination reports and outpatient records do not record a level of disability as exhibited at the time of the March 10, 2009, VA examination.  Thus, no increase in the disability rating is warranted prior to March 10, 2009.

The Board has considered the potential applicability of other diagnostic codes relating to the hip, but finds that none permit a rating of higher than 50 percent prior to March 1, 2009, or higher than 70 percent after that date.  Specifically, Diagnostic Code 5254 provides an 80 percent evaluation for flail joint at the hip.  38 C.F.R. § 4.71a, Diagnostic Code 5254 (2010).  Additionally, a 60 percent rating is for consideration with fracture of the shaft or anatomical neck of the femur, without loss motion, weight bearing preserved with aid of brace, and a 60 percent rating is also provided where there is fracture of the surgical neck with false joint.  A fracture of the shaft or anatomical neck of the femur, with nonunion and loose motion warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5255.   Finally, extremely unfavorable ankylosis of the hip to the extent that the foot does not reach the ground and crutches are required to walk, indicates a 90 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2010).  Here, however, the record does not reveal the presence of flail joint at the hip, fracture of the shaft or anatomical neck of the femur, or unfavorable ankylosis of the hip resulting in the foot's inability to reach the ground.  Thus these diagnostic codes are inapplicable in the present case.

Right Hip Rating

The Veteran's right hip disability is rated as 10 percent disabling under Diagnostic Code 5019 for bursitis.  The Schedule for Rating Disabilities directs that disabilities involving bursitis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a (2010).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

As noted, normal range of motion for the hip is considered to be flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  

Limitation of flexion of the thigh is evaluated under Diagnostic Code 5252.  38 C.F.R. § 4.71a.  Under that diagnostic code a 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is applicable where flexion is limited to 30 degrees.  A 30 percent rating is for consideration with flexion limited to 20 degrees.  Finally, a 40 percent rating is assigned for flexion limited to 10 degrees.

A second diagnostic code, 5253, relates to disabilities involving impairment of thigh, specifically a 20 percent rating is available where there is limitation of abduction, motion lost beyond 10 degrees.  Id.

The Board notes that the several VA examination reports, as well as outpatient treatment entries have documented the Veteran's ranges of motion for his right thigh.  The values documented in those records do not approximate a limitation of flexion to 30 degrees or limitation of abduction, motion lost beyond 10 degrees, to warrant an increased rating under either Diagnostic Code 5252 or 5253 at any time during the pendency of the appeal.

Two additional diagnostic codes used to evaluate impairments of the hip and thighs are not applicable to the Veteran's right hip disability.  They relate to ankylosis, Diagnostic Code 5250, and flail joint, Diagnostic Code 5254, neither of which is present in this case.  

Further, the Veteran's right hip disability was previously rated under Diagnostic Code 5255 for impairment of the femur.  The diagnostic code was changed with the September 2001 rating decision on appeal.  The change in diagnostic code made no difference in the disability rating in this case.  Under Diagnostic Code 5255, a 20 percent rating is justified where there is a malunion of a fracture of the femur with moderate knee or hip disability.  In regard to symptoms associated with the Veteran's right hip, he has some limitation of motion with pain.  There is no x-ray evidence of any bony abnormality.  There is no history of any type of fracture of the right hip to consider a malunion of the femur at the hip.  

The Board notes that the Veteran is service connected for a separate disability involving his fracture of the right femur.  He is in receipt of a noncompensable disability rating for that disability.  

Upon review of all of the evidence of record, the Board finds that there is no basis to grant an increased rating for the right hip disability at any time during the pendency of the appeal.  

Additional Rating Factors

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

In regard to the left hip, the Board notes that functional limitation due to pain, weakness, and fatigue experienced by the Veteran is contemplated in both the 50 percent rating appealed to the Board and the 70 percent rating assigned by the Board, beginning March 10, 2009.  Accordingly, no additional compensation in consideration of the above factors is warranted.

Even taking into account the expected loss of additional motion due to pain, in view of DeLuca and the cited regulations, the active range of motion findings for the right hip from the medical evidence is fully contemplated by the criteria for a 10 percent evaluation under Diagnostic Codes 5252 and 5253.  The Veteran's painful limitation of flexion of the right hip, although not compensable under Diagnostic Code 5252, is rated at the 10 percent level in recognition of his statements of pain, painful motion and limitation of motion.  

In light of the evidence of record that the Veteran has not been employed for over 10 years prior to his current claim, the Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his disabilities of the left and right hip.  His disability evaluations are recognition of the severity of impairment of his individual disabilities.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability ratings.  His left hip replacement disability is rated under rating criteria that acknowledge the severity of such a disability by way of special criteria that considers pain, weakness and limitation of motion.  The Veteran has been rated as having moderately severe symptoms since January 1992, then markedly severe as of March 10, 2009.  The Veteran's right hip disability is rated under criteria that contemplate his pain and painful motion even though his loss of motion is not compensable under the rating criteria.  

The Board acknowledges that the Veteran has been determined to be unemployable by SSA since August 1989 and, according to SSA records provided to VA, the disability determination was based on the Veteran's left hip disability.  VA is not bound by determinations made by SSA; moreover, such a determination of disability still does not render the rating schedule inadequate in this Veteran's case.  

There is nothing unusual in the Veteran's specific case of complaints of pain, painful motion, weakness, and limitation of motion that makes the rating schedule inadequate to address his hip disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

TDIU Rating

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service- connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age is not a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to March 10, 2009, the Veteran's service-connected disabilities consisted of left hip disorder, status post total hip arthroplasty, rated as 50 percent disabling, chronic low back pain, rated as 10 percent disabling, right hip pain, rated as 10 percent disabling, residuals of fracture of the right femur, residuals of fracture of the right tibia, and residuals of a laceration of the left side of the neck, all rated at the noncompensable level.  The Veteran's combined service-connected disability rating, with consideration of the bilateral factor, was 70 percent.  

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  The evidence of record shows the Veteran worked for one major employer from 1977 to 1989 and he described it as sheet metal work.  The medical evidence shows an increase in symptoms for the Veteran's left hip in 1989 which lead to the osteotomy in August 1989.  The Veteran then had his left hip replaced in November 1990.

The SSA records do not contain the actual disability decision.  The disability determination form, as noted above, listed the Veteran's disabilities as his osteotomy and his left hip replacement.  The Veteran was determined to be disabled as of August 1989 with entitlement to benefits from February 1990.  Also, as noted above, this determination is not binding on VA.

A review of the evidence of record shows that the Veteran obtained a GED certificate in service.  He had no additional job training after service.  He did not attempt to seek other employment after his left hip surgery in August 1989.  There is no indication that he sought VA vocational and rehabilitation services following his left hip replacement.  

The Veteran submitted the October 2000 outpatient MHC note from Dr. B. who said the Veteran was totally disabled from work for 10 years.  He added that the Veteran's [left] hip could account for that.  This was in addition to the Veteran's diagnosed organic brain syndrome.  The other medical evidence of record at the time did not support such a conclusion.  The Veteran's bilateral hip, back, right femur, right tibia, and laceration of the left side of the neck disabilities were not such as to preclude the Veteran from obtaining and maintaining substantially gainful employment at that time. 

The Veteran's left hip was rated as 50 percent disabling but he was able to get around, he got out of the house, drove his car, and did activities around the house.  His back and right hip were rated at the 10 percent level while his other disabilities were noncompensable.  The evidence does not demonstrate that his physical disabilities kept him from looking for work.  The evidence does show that he did not attempt to find employment after he was determined to be disabled by SSA.

The VA examinations of July 2001 and the VA outpatient records from 2001 to 2003 are the only applicable medical records for that period.  They do not demonstrate that the Veteran was impaired such as to warrant a TDIU rating.  In fact, at the time of the April 2003 clinic visit, the examiner said the Veteran was functioning well.  He said that, when sitting, standing and walking, the Veteran could support his own weight, which showed he had good functioning musculature.  

By the time of his VA examinations of May 5, 2005, the Veteran's combined service-connected disabilities, as a whole, represented a change in his status.  His back disability was not said to preclude substantially gainful employment but it still represented a limitation.  The same was said of the residuals of the fractures of his right femur and right tibia; the healed fractures were said to have no effect on activities.  However, the Veteran's examination of the hips noted that he was limited to "very" sedentary employment, primarily due to his left hip.  The right hip was said to have little effect on employment.

The Board finds that the evidence demonstrates that, as of May 5, 2005, the Veteran's service-connected disabilities combined to render him unable to obtain and maintain substantially gainful employment.  Based on his limited education, job experience involving physical labor, and level of disability, the only employment for the Veteran noted by the examiner was very sedentary employment.  This represents sufficient impairment to warrant a TDIU rating as of the date of the examination.  

The evidence does not support a finding for a TDIU rating prior to May 5, 2005, for the reasons discussed above.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting benefits beyond those already established in this decision.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  The Board notes that 38 C.F.R. § 3.102 was amended in August 2001, effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 eliminated the reference to submitting evidence to establish a well-grounded claim and did not amend the provision as it pertains to the weighing of evidence and applying reasonable doubt.  Accordingly, the amendment is not for application in this case.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition to the above notice requirements, in Vazquez-Flores v. Peake, 22 Vet. App 37, 43 (2008) (Vazquez-Flores I), vacated and remanded by 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II), the United States Court of Appeals for Veterans Claims (Court) noted that some increased evaluation claims would require more specific notice than others to include information on rating criteria and how the disability(ies) affected the Veteran's daily life and employment.  However, the United States Court of Appeals for the Federal Circuit vacated the decision and remanded the case back to the Court.  The Federal Circuit held that the VCAA did not require detailed veteran specific notice in every increased rating case.  Vazquez-Flores, 580 F.3d at 1280-81.

The Court issued another opinion in Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III) that addressed the holding from the Federal Circuit.  The Court held that failure to provide any notice on how to substantiate a claim for increased benefits would be a lack of notice on a key element.  However, providing inadequate or incomplete notice on how to substantiate a claim for increased benefits, such as notice to provide evidence on how a disability had worsened but not its impact on employment, would not be lack of notice on a key element.  The Court stated that, "... except when section 5103(a) notice how to substantiate an increased-rating claim simply is not provided at all, a shift of the appellant's burden to the Secretary to show that the appellant was not prejudiced is unwarranted."  Id. at 106-07.

The Veteran's claim for increased ratings and a TDIU rating was submitted in March 2000, a time prior to the enactment of the VCAA. The AOJ initially wrote to the Veteran in regard to his claim in June 2001.  The Veteran was not advised of the evidence required to substantiate his claim for an increased rating or to establish entitlement to a TDIU rating.  He was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was advised of the evidence received in support of his claim as well as receipt of his TDIU claim.

The Board wrote to the Veteran to inform him that development would be conducted by the Board in June 2003.  He was asked to provide requested information, to include completion of authorizations to allow for records to be obtained.  

The Board remanded the case for additional development in April 2007.  In particular, the Board directed that the AOJ provide the Veteran with notice in regard to his increased rating and TDIU rating issues.  

The AOJ wrote to the Veteran in May 2007.  The Veteran was advised that he needed to submit evidence that his service-connected disabilities had increased in severity.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The AOJ informed the Veteran on the types of evidence he could submit that would support his claim for an increased rating.  He was asked to submit any medical evidence that he had.  The letter further informed the Veteran of the requirements to establish entitlement to a TDIU rating.  Finally, the letter advised the Veteran as to how VA determined disability ratings and effective dates.  

Subsequent to the notice letter, the Veteran submitted two responses, with evidence, in May and June 2007, respectively.

The Veteran's claim was re-adjudicated in June 2008.  The claim remained denied.  He was issued a supplemental statement of the case (SSOC) that reviewed the evidence added to the record and provided reasons and bases for the continued denial of his claim.

The Board remanded the case for additional development in November 2008.  Additional evidence was obtained and associated with the claims folder.  The Veteran submitted evidence in support of his claim.  The AOJ re-adjudicated the claim in August 2009.  The claim was again denied.  The AOJ issued a SSOC that addressed the additional evidence added to the record and the basis for the continued denial of the claim.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the necessary information on how to substantiate his claim for an increased rating and entitlement to a TDIU rating and given examples of the types of evidence that would be beneficial in that endeavor.  He was asked to submit evidence or identify evidence that the AOJ could obtain on his behalf.  He submitted his own lay statements as well as medical evidence in support of his claim and argued for why his ratings should be increased and why he should be entitled to a TDIU rating.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  His STRs were of record.  VA records were also identified by the AOJ and obtained.  Private records were obtained and the Veteran submitted medical evidence and lay statements in support of his claim.  The Veteran was afforded VA examinations in the development of his claim.  These examination reports contain sufficient evidence by which to evaluate the Veteran's hip disabilities in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran elected to not have a hearing in his case.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 50 percent for service-connected left hip disability prior to March 10, 2009, is denied.

Entitlement to a 70 percent disability rating for left hip disability is granted effective March 10, 2009, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU rating from May 5, 2005, is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran is seeking entitlement to service connection for organic brain syndrome.  He initially maintained that he suffered a head injury during the MVA of December 1975 and that this had caused his later diagnosed organic brain disorder syndrome and/or personality changes.  He made additional assertions that he suffered other head trauma in service, to include being struck in the head with a billy club by a policeman.  

The Veteran has submitted outpatient treatment entries from the MHC where he was seen by Dr. S.  Dr. S. has provided several opinions, in her treatment notes, that the Veteran suffers from personality changes due to head trauma.  She has also said these personality changes are due to head trauma suffered by the Veteran in service.  Her statements have been based on information provided by the Veteran and his spouse.  The only objective evidence of record to indicate any head trauma in service is the initial treatment records related to the Veteran's MVA in December 1975.  The records from Atchison Hospital indicate a mild concussion.  

The Board remanded this issue for additional development in November 2008.  The remand directed that the Veteran be contacted to provide additional information regarding his alleged beating by police that resulted in additional head trauma during service.  

The Veteran's spouse submitted a statement in January 2009.  She provided the information related to her by the Veteran.  The Veteran said he was arrested by a policeman from Easton, Kansas.  No date was provided; the only date reference was that the weather was warm.  The Veteran said that when he questioned why he was being arrested the policeman began to hit him.  The Veteran was transported to the sheriff's station.  It appears a deputy sheriff noticed the Veteran's injuries and he was taken to Munson Army Hospital at Fort Leavenworth, Kansas, for treatment that included stitches in the head.  

The Board notes that the community of Easton, Kansas, is located in Leavenworth County, Kansas.  The Veteran was assigned to the Marine Detachment at Fort Leavenworth following his accident in December 1975.  He has stated he was home on leave enroute to an overseas assignment at the time of the accident.  Although his personnel records are not included in the claims folder, it appears he remained assigned to the Fort Leavenworth detachment until his transfer to Camp LeJeune, North Carolina, in either October or November 1976.  Thus, it is possible he was in the geographic area during a "warm" period.  

The Veteran's spouse did not provide any records in support of the statement and did not provide any release for the AOJ to request records.  Thus, no further information was developed in regard to law enforcement records for this alleged incident.  

The Board notes that the records from Munson Army Hospital, related to the Veteran's post-MVA treatment, were previously obtained.  These were inpatient records.  No further request for military treatment records was made after the statement received from the Veteran's spouse in January 2009.  

On remand, the law enforcement records relating to the alleged arrest should be requested from whatever agency is necessary.  This may include the Easton Police Department, and/or the Leavenworth County Sheriff.  The AOJ should also make a request for any outstanding STRs that may be available.  

The November 2008 remand also directed that the Veteran be afforded a VA examination to assess his organic brain syndrome and its possible relationship to service.  The Veteran was afforded such an examination in April 2010.  The examiner provided a detailed report and concluded that the mild concussion suffered in December 1975 was less likely than not the cause of the Veteran's current diagnosis of dementia, not otherwise specified.

The examiner complied with the requirements set forth in the Board remand by specifically citing to relevant evidence identified by the Board.  The examiner also appears to have cited to VA neuropsychological testing conducted in September 2007 that is not of record.  

The Board notes that the Veteran submitted several outpatient treatment entries from Dr. S. after the last VA records were obtained in November 2005, with the latest entry from August 2005.  The entries from Dr. S. were dated in June 2007 and September 2008, clearly after August 2005 and are indicative of outstanding VA records that are pertinent to the current claim. 

In an entry from June 6, 2007, Dr. S. noted that the Veteran had last undergone neuropsychological testing in August 2005.  She felt that his decline warranted current testing.  In light of the citation to neuropsychological testing by the VA examiner in April 2010, testing that was done in September 2007, it is would appear this testing was done based on a request by Dr. S.  It is apparent there are outstanding and relevant VA records that must be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ must request the Veteran's VA records for the period from August 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and ask that he either provide the law enforcement records associated with the alleged beating incident or to authorize the AOJ to obtain the records on his behalf.  The AOJ should obtain sufficient authorizations to ensure that the appropriate law enforcement sources are contacted for potential records.  (Even if no authorization is provided, the AOJ should seek for any records available generally to the public with regard to the arrest.)

2.  The AOJ must obtain VA records for the Veteran from August 2005 to the present.  

3.  The AOJ should request any additional STRs for treatment provided to the Veteran, other than for residuals of his MVA.

4.  If, and only if, additional evidence is developed that documents, rather than alleges, a second incident of head trauma in service, the claims folder and the additional evidence should be submitted to the VA examiner who conducted the VA examination in April 2010.  The examiner should be requested to provide an addendum to the previous opinion in light of the additional evidence.

If the same examiner is not available, the Veteran should be examined by a medical professional with appropriate expertise to determine the current diagnosis and etiology of any brain disorder.  For each diagnosis, a medical opinion should be provided as to whether it is at least as likely as not that the disability is related to military service.  

The examiner must provide a medical opinion, based on review of the evidence of record and his/her examination of the Veteran, whether any organic brain disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) related to military service.  The examiner should specifically comment on the findings noted in previous examination reports dated in the December 1981, October 2000, May 2, and 5, 2005, and August 18, 2005, as well as the opinion expressed by Dr. S. in her September 10, 2008, mental health physician note.  Consideration should also be given to the December 1975 Atchison Hospital report showing a concussion and any additional evidence added to the record to show another incident of head trauma in service.

The examiner may not rely on any electronic records that are not included in the claims folder.  (If electronic records are utilized, copies must be made for inclusion in the claims file.)  The examiner must provide a complete rationale for any opinion expressed.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


